PER CURIAM.
It being admitted and agreed that all plaintiff’s rights, whatever they are, grow out of a certain contract between plaint ff and the Times Publishing Company, Limited, of Great Britain, we ground decision on a single point, and express no opinion on all other matters discussed at bar or suggested in the opinion below.
The point is this •: The contract in question did not, and was not intended to, give plaintiff any authority to copyright in this country the * news, special articles, and other matter” of which plaintiff’s representative was permitted to make a “résumé or copy, * * * for the pur-
pose of transmission to the Public Ledger for publication.”
Since plaintiff was without authority to copyright, its action for infringement of copyright must 'fail.
Decree affirmed, with costs.